DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because it should not use phrases which can be implied and should not repeat the title.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-11, 15, 16, 18-22, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0186231 (hereinafter Cao) in view of US 2021/0273697 (hereinafter Min).
Regarding claims 1, 15, 16 and 30, Cao teaches an apparatus/method/ method of wireless communication of a first user equipment (UE), comprising: determining that a beam pair link (BPL) with a second UE has degraded below a threshold ([0087]: details the determining unit 304 may determine that it is necessary to adjust the uplink BPL used for transmitting the uplink reference signal if the uplink reference signal received power (RSRP) is below a predetermined threshold); generating, based on the determination that the BPL with the second UE has degraded below the threshold, a beam training frame ([0089]: details a message for BPL adjusting may be formed) for an on-demand beam training procedure including a first automatic gain control (AGC) symbol, sidelink control information (SCI) indicating that the beam training frame is for beam training, and one or more sets of an AGC symbol and beam sweeping reference signals (RSs) (no patentable weight because the phrase “for an on-demand beam training procedure…” may be interpreted as an intended use, Examiner suggests positively claiming the features of on-demand training procedure).
Cao does not explicitly teach transmitting the beam training frame multiplexed with one or more data frames to the second UE.  
However, Min teaches transmitting the beam training frame multiplexed with one or more data frames to the second UE ([0051]: details beam-training information to be included in a PHY header of a data frame and causing a sequence for beam training to be included in the end of the data frame to perform beam training while transmitting data may be applied).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Min and include transmitting the beam training frame multiplexed with one or more data frames to the second UE of Min with Cao.  Doing so would provide a protocol capable of simultaneously performing data transmission and beam training (Min, at paragraph [0002]).

Regarding claims 3 and 18, Cao teaches wherein the BPL with the second UE is determined to have degraded below the threshold when a received power measured at the second UE over a RS of the beam sweeping RSs has degraded below the threshold ([0087]: details the determining unit 304 may determine that it is necessary to adjust the uplink BPL used for transmitting the uplink reference signal if the uplink reference signal received power (RSRP) is below a predetermined threshold, as beam sweeping RSs degraded below threshold).  

Regarding claims 4 and 19, wherein the one or more sets of the AGC symbol and a beam sweeping RS comprises a plurality of sets of the AGC symbol and the beam sweeping RS (no patentable weight because this claim further limits an intended use).  

Regarding claims 5 and 20, Cao teaches determining, based on the determination that the BPL with the second UE has degraded below the threshold, that at least one of a transmit beam at the first UE or a receive beam at the second UE for the BPL is misaligned ([0087]: details the determining unit 304 may determine that it is necessary to adjust the uplink BPL used for transmitting the uplink reference signal if the uplink reference signal received power (RSRP) is below a predetermined threshold, as misaligned).  

Regarding claims 6 and 21, wherein each set of the AGC symbol and the beam sweeping RS corresponds to a same transmit beam direction when the transmit beam at the first UE for the BPL is determined to be aligned and the receive beam at the second UE for the BPL is determined to be misaligned (no patentable weight because these claims further limit an intended use).  

Regarding claims 7 and 22, wherein each set of the AGC symbol and the beam sweeping RS corresponds to a different transmit beam direction when the transmit beam at the first UE for the BPL is determined to be misaligned (no patentable weight because these claims further limit an intended use).  

Regarding claims 10 and 25, Cao does not explicitly teach wherein the beam training frame is further generated to include data, and the SCI indicates that the beam training frame includes the data. 
However, Min teaches wherein the beam training frame is further generated to include data ([0051]: details beam-training information to be included in a PHY header of a data frame and causing a sequence for beam training to be included in the end of the data frame to perform beam training while transmitting data may be applied), and the SCI indicates that the beam training frame includes the data (no patentable weight because this limitation further limits an intended use).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Min and include wherein the beam training frame is further generated to include data of Min with Cao.  Doing so would provide a protocol capable of simultaneously performing data transmission and beam training (Min, at paragraph [0002]).

Regarding claims 11 and 26, wherein the SCI in the beam training frame reserves future time-frequency resources for a subsequent beam training frame for the on-demand beam training procedure (no patentable weight because it further limits an intended use).  

Claims 2, 14, 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Min as applied to claims 1 or 16 above, and further in view of US 2019/0229789 (hereinafter Zhang1).
Regarding claims 2 and 17, Cao does not explicitly teach wherein the determination that the BPL with the second UE has degraded below the threshold occurs at a time between two system-wide allocated beam training occasions.  
However, Zhang1 teaches wherein the determination that the BPL with the second UE has degraded below the threshold occurs at a time between two system-wide allocated beam training occasions ([0201][0205]: details training time interval; on-demand beam training procedure).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Zhang1 and include wherein the determination that the BPL with the second UE has degraded below the threshold occurs at a time between two system-wide allocated beam training occasions of Zhang1 with Cao.  Doing so would provide efficient usage (Zhang1, at paragraph [0239]).

Regarding claims 14 and 29, Cao does not explicitly teach communicating a radio resource control (RRC) message with the second UE, the RRC message being based on the determination that the BPL with the second UE has degraded below the threshold, and wherein the RRC messages comprises at least one of: information indicating whether the on-demand beam training procedure is for beam refinement or a beam search; a time window for the on-demand beam training procedure; whether the on-demand training procedure is for a transmit beam sweep, a receive beam sweep, or both a transmit beam sweep and a receive beam sweep; or information indicating reporting occasions for receiving a measurement report associated with the on-demand training procedure.
However, Zhang1 teaches communicating a radio resource control (RRC) message with the second UE ([0201]: details RRC signaling), the RRC message being based on the determination that the BPL with the second UE has degraded below the threshold ([0201][0205]: details on-demand beam training procedure), and wherein the RRC messages comprises at least one of: information indicating whether the on-demand beam training procedure is for beam refinement or a beam search; a time window for the on-demand beam training procedure; whether the on-demand training procedure is for a transmit beam sweep, a receive beam sweep, or both a transmit beam sweep and a receive beam sweep; or information indicating reporting occasions for receiving a measurement report associated with the on-demand training procedure ([0201]: details number of beams to sweep can be explicitly signals or configured via RRC signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Zhang1 and include communicating a radio resource control (RRC) message with the second UE, the RRC message being based on the determination that the BPL with the second UE has degraded below the threshold, and wherein the RRC messages comprises at least one of: information indicating whether the on-demand beam training procedure is for beam refinement or a beam search; a time window for the on-demand beam training procedure; whether the on-demand training procedure is for a transmit beam sweep, a receive beam sweep, or both a transmit beam sweep and a receive beam sweep; or information indicating reporting occasions for receiving a measurement report associated with the on-demand training procedure of Zhang1 with Cao.  Doing so would provide efficient usage (Zhang1, at paragraph [0239]).

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Min as applied to claims 1 or 16 above, and further in view of US 2021/0168574 (hereinafter Zhang2).
Regarding claims 12 and 27, Cao does not explicitly teach transmitting SCI in a previously transmitted beam training frame for the on-demand beam training procedure that reserves time-frequency resources for the generated beam training frame.  
However, Zhang2 teaches transmitting SCI in a previously transmitted beam training frame (FIG. 2; [0163][0262]: details SL beam training; sidelink beam management operations can be based on the SCI messages) for the on-demand beam training procedure that reserves time-frequency resources for the generated beam training frame (no patentable weight because the phrase is claimed as an intended use, Examiner suggests positively claiming the feature of “for the on-demand training procedure…”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to incorporate the teachings of Zhang2 and include transmitting SCI in a previously transmitted beam training frame for the on-demand beam training procedure that reserves time-frequency resources for the generated beam training frame of Zhang2 with Cao.  Doing so would improve V2X communications (Zhang2, at paragraph [0003]).

Allowable Subject Matter
Claims 8-9, 13, 23-24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited prior art, singly or in combination, teaches or suggests: “determining a transmit beam for the BPL during an allocated beam training occasion before the determination that the BPL with the second UE has degraded below the threshold; and transmitting at least one of a physical sidelink shared channel (PSSCH) or a physical sidelink control channel (PSCCH) through the determined transmit beam before the determination that the BPL with the second UE has degraded below the threshold, wherein the SCI in the beam training frame is transmitted with the determined transmit beam for the BPL” and “wherein the SCI in the beam training frame further indicates at least one of a transmission configuration indicator (TCI) state identifier (ID) indicating a quasi-colocation (QCL) assumption with respect to the determined transmit beam for the BPL for each set of the AGC symbol and a beam sweeping RS of the one or more sets of the AGC symbol and the beam sweeping RS” and “transmitting the SCI in a physical side link control channel (PSCCH) of the generated beam training frame based on a previously transmitted physical sidelink shared channel (PSSCH) transmission that reserves time-frequency resources for the generated beam training frame” in combination with all the limitations of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagaraja (US 2018/0249526) details uplink beam, downlink beam and radio link monitoring.
Xiang (US 2020/0322032) details beam training.
Li (US 2021/0219268) details resource management for 5G EV2X.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415